



COURT OF APPEAL FOR ONTARIO

CITATION:
Hectare Inc. (Hectare GMAC Real
    Estate) v. Goodman, 2012
ONCA 820

DATE: 20121126

DOCKET: C55320

Winkler C.J.O., Pepall J.A., and Smith J. (
ad
    hoc
)

BETWEEN

Hectare Inc., o/a Hectare GMAC Real Estate

Plaintiff (Appellant)

and

Hugh Goodman, 1517418 Ontario Inc.,
David Burn
,
Bennett Burn LLP
,
Carman McLelland
, and
McLelland
    Law

Defendants (
Respondents
)

Chris J. Cosgriffe and A. Blackwood, for appellant

Michael R. Kestenberg, for the respondents

Heard and released orally: November 21, 2012

On appeal from the judgment of Justice Matlow of the Superior
    Court of Justice, dated January 26, 2012.

ENDORSEMENT

[1]

While the motion judges reasons are brief and not detailed, we are
    satisfied that he reached the correct result. The plaintiff has already obtained
    the judgment for the full amount of their loss in a separate lawsuit.

[2]

Furthermore, based upon the record before us, we are not persuaded there
    is a genuine issue requiring a trial because the plaintiff has not established
    damages as against these defendants.

[3]

Accordingly, the appeal is dismissed. Costs to the respondents in the
    amount of $10,000 inclusive of disbursements and applicable taxes.

Winkler C.J.O.

S.E. Pepall J.A.

Patrick Smith J. (
ad hoc
)


